EXHIBIT 10.41

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT GRANT NOTICE

 

           

            These Restricted Stock Units shall constitute an “inducement award”
under the New York Stock Exchange Listed Company Manual Rule 303A.08, but shall
otherwise be subject to the terms and conditions of the GrubHub Inc. 2015
Long-Term Incentive Plan, as amended from time to time (the “Plan”), as if these
Restricted Stock Units were made under the Plan. GrubHub Inc., a Delaware
corporation (the “Company”) hereby grants to the Participant, effective on the
Grant Date, Restricted Stock Units (the number and details of which are
specified below), subject to the terms and conditions of the Plan and the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (both of
which are incorporated by reference herein).  Any capitalized terms not defined
herein shall have the meaning ascribed to them in the Plan.

 

 

Participant: ______________________

 

Grant Date: ______________________

 

Number of Restricted Stock Units Granted: ___________________

 

Vesting Schedule:  The RSUs shall vest and be settled as follows:

 

 

Vesting DateNumber of Shares[●][●]

 

 

 

           




Exhibit A

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

            WHEREAS, this Restricted Stock Unit Award Agreement, which is
attached to the Restricted Stock Unit Grant Notice (the “Grant Notice” and this
Restricted Stock Unit Award Agreement shall be referred to collectively as the
“Agreement”), has been entered into, effective on the Grant Date specified in
the Grant Notice, by and between GrubHub Inc., a Delaware corporation (the
“Company”), and the Participant specified in the Grant Notice. This Agreement
shall constitute an “inducement award” under the New York Stock Exchange Listed
Company Manual Rule 303A.08, but shall otherwise be subject to the terms and
conditions of the GrubHub Inc. 2015 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant the Restricted Stock Units (“RSUs”) provided herein to the
Participant, subject to the vesting schedule set forth in the Grant Notice and
all other terms and conditions set forth under the Plan and this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.                 Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan as
if this Agreement were made under the Plan (including, without limitation, any
amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the Award provided hereunder),
all of which terms and provisions are made a part of and incorporated into this
Agreement as if they were each expressly set forth herein.  Any capitalized term
not defined in this Agreement shall have the same meaning as is ascribed thereto
in the Plan.  The Participant hereby acknowledges receipt of a true copy of the
Plan and also acknowledges that the Participant has read the Plan carefully and
fully understands its content.  In the event of any conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

2.                 Grant of Restricted Stock Unit Award.  The Company hereby
grants to the Participant, as of the Grant Date specified in the Grant Notice,
the number of RSUs specified in the Grant Notice.  Except as otherwise provided
by the Plan, the Participant agrees and understands that nothing contained in
this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of Common Stock underlying the RSUs, except as otherwise specifically provided
for in the Plan or this Agreement.

3.                 Vesting.

(a)               Subject to the provisions of Sections 3(b) and 3(c) hereof,
the RSUs subject to this Award shall become vested as set forth in the Grant
Notice, provided that the Participant has not incurred a Termination prior to
each such vesting date.  There shall be no proportionate or partial vesting in
the periods prior to each vesting date and all vesting shall occur only on the
appropriate vesting date, subject to the Participant’s continued service with
the Company or any of its Subsidiaries on each applicable vesting date.

(b)              Committee Discretion to Accelerate Vesting.  Notwithstanding
the foregoing, the Committee may, in its sole discretion, provide for
accelerated vesting of the RSUs at any time and for any reason.

(c)               Change in Control.  In the event of a Change in Control, any
unvested RSUs shall be treated as set forth in Article XII of the Plan.

(d)              Forfeiture.  Subject to the Committee’s discretion to
accelerate vesting hereunder, all unvested RSUs shall be immediately forfeited
upon the Participant’s Termination for any reason.

4.                 Delivery of Shares.

(a)               General.  Subject to the provisions of Section 4(b) hereof or
as required to comply with applicable law, rule or regulation, the Company shall
deliver to the Participant the number of shares of Common Stock that correspond
to the number of RSUs that have become vested on the applicable vesting date or
as soon as reasonably practicable thereafter, but in no event later than sixty
(60) days following the vesting of the RSUs.

(b)              Deferrals.  If permitted by the Company, the Participant may
elect, subject to the terms and conditions of the Plan and any other applicable
written plan or procedure adopted by the Company from time to time for purposes
of such election, to defer the distribution of all or any portion of the shares
of Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code.  Upon the vesting of RSUs that have been so deferred, the applicable
number of Deferred Shares shall be credited to a bookkeeping account established
on the Participant’s behalf (the “Account”).  Subject to Section 5 hereof, the
number of shares of Common Stock equal to the number of Deferred Shares credited
to the Participant’s Account shall be distributed to the Participant in
accordance with the terms and conditions of the Plan and the other applicable
written plans or procedures of the Company, consistent with the requirements of
Section 409A of the Code.

5.                 Dividends; Rights as Stockholder.  The Participant shall have
no rights as a stockholder, and shall not receive payment of, or credit for,
dividends or dividend equivalents, with respect to any shares of Common Stock
covered by any RSU unless and until the Participant has become the holder of
record of such shares.

6.                 Non-Transferability.  The RSUs granted under this Agreement
and the Plan, and any rights and interests with respect thereto, shall not be
sold, exchanged, transferred, assigned or otherwise disposed of in any way by
the Participant (or any beneficiary of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit the RSUs to be Transferred to a Family Member for no value,
provided that such Transfer shall only be valid upon execution of a written
instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such Transfer and the transferee’s acceptance thereof,
signed by the Participant and the transferee, and provided further that the RSUs
may not be subsequently Transferred other than by will or by the laws of descent
and distribution or to another Family Member (as permitted by the Committee in
its sole discretion) in accordance with the terms of the Plan and this
Agreement, and shall in any event at all times remain subject to the terms of
the Plan and this Agreement.  Any attempt to sell, exchange, transfer, assign,
pledge, encumber or otherwise dispose of or hypothecate in any way the RSUs, or
the levy of any execution, attachment or similar legal process upon the RSUs,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect.

7.                 Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

8.                 Withholding of Tax.  The Company shall have the power and the
right to deduct or withhold, or require the Participant to remit to the Company,
an amount sufficient to satisfy any federal, state, local and foreign taxes of
any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the RSUs and, if the Participant fails to do
so, the Company may otherwise refuse to issue or transfer any shares of Common
Stock otherwise required to be issued pursuant to this Agreement.  Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder (which, with respect to RSUs that vest
during a “blackout period,” shall be satisfied by reducing the amount of shares
of Common Stock otherwise deliverable to the Participant hereunder).

9.                 Securities Representations.  This Agreement is being entered
into by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant hereby acknowledges, represents
and warrants that:

(a)               The Participant has been advised that the Participant may be
an “affiliate” within the meaning of Rule 144 under the Securities Act, and in
this connection, the Company is relying in part on the Participant’s
representations set forth in this Section 9.

(b)              If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the shares of Common Stock issuable hereunder
must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such shares of Common
Stock.  For clarity, the Company is under no obligation to register such shares
of Common Stock (or to file a “re-offer prospectus”).

(c)               If the Participant is deemed an affiliate within the meaning
of Rule 144 of the Securities Act, the Participant understands that: (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Common Stock of the Company, (B)
adequate information concerning the Company is then available to the public, and
(C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with; and (ii) any sale of the shares of Common Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.

10.             Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant

of any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.

11.             Notices.  Any notice hereunder by the Participant shall be given
to the Company in writing or electronically and such notice shall be deemed
duly given only upon receipt thereof by the General Counsel of the Company.  Any
notice hereunder by the Company shall be given to the Participant in writing or
electronically and such notice shall be deemed duly given only upon receipt
thereof at such address/email address as the Participant may have on file with
the Company.

12.             No Right to Employment.  Any questions as to whether and when
there has been a Termination and the cause of such Termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

13.             Transfer of Personal Data.  The Participant authorizes, agrees
and unambiguously consents to the transmission by the Company (or any
Subsidiary) of any personal data information related to the RSUs awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan).  This authorization and consent is freely given
by the Participant.

14.             Compliance with Laws.  The grant of RSUs (and the issuance of
shares of Common Stock) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
or regulation or exchange requirement applicable thereto.  The Company shall not
be obligated to issue the RSUs or any shares of Common Stock pursuant to this
Agreement if any such issuance would violate any such requirements.  As a
condition to the settlement of the RSUs, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.

15.             Section 409A.  Notwithstanding anything herein or in the Plan to
the contrary, this Agreement is intended to comply with, or be exempt from,
Section 409A of the Code and shall be construed and interpreted in a manner that
is consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A of the Code and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Section 409A of the Code.

16.             Binding Agreement; Assignment.  This Agreement shall inure to
the benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

17.             Headings.  The titles and headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

18.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

19.             Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

20.             Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

21.             No Right to Damages.  No Participant shall have the right to
bring a claim or to receive damages if such Participant is required to forfeit
the RSUs granted hereunder, or the shares of Common Stock issued upon the
vesting of the RSUs granted hereunder, for any reason.  The loss of existing
potential profit in Awards will not constitute an element of damages in the
event of Termination for any reason, even if such Termination is in violation of
an obligation of the Company or its Affiliates to the Participant.

22.             Acquired Rights.  The Participant acknowledges and agrees that:
(a) the Company may terminate or amend the Plan at any time; (b) the Award of
RSUs made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the RSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 

 